Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 1 of 19 PageID #: 164




                   EXHIBIT F
Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 2 of 19 PageID #: 165

                                Mass Spectrometry Facility
~TGERS:                         Center for Advanced Food Technology
                                Rutgers, The State University of NJ
                                                                           Thomas G. Hartman, Ph.D.
                                                                           Laboratory Director
                                                                           hartmantg@aol.com
      New Jersey Agricultural   63 Dudley Road                             Phone: 848-932-5543
      Experiment Station        New Brunswick, NJ 08901-8520               Fax: 732-932-6776



                                                          April 17, 2019

 Spencer Sheehan, Esq.
 Sheehan & Associates, P.C.
 505 Northern Blvd
 Suite 311
 Great Neck, NY 11021

 spencer@spencersheehan.com

                                    CONFIDENTIAL

                Mass Spectrometry Laboratory Analysis Report #7406

           Flavor Analyses of A&W Cream Soda and Root Beer Samples

 Dear Mr. Sheehan:

      This is the report pertaining to the above-captioned samples that you
 submitted for flavor analysis.                      ·

 I       Sample Log

         The following samples were received for analysis:

 1.      A&W Cream Soda, 2L Plastic Bottle #1 (Production Code 02 052 9,
         0828HJ022 l 9)
 2.      A&W Cream Soda, 2L Plastic Bottle #2 (Production Code 02 052 9,
         0826HJ022 l 9)
 3.      A&W Root Beer, 2L Plastic Bottle (No Production Code)
 4.      A&WRootBeer, 12FLOZCans(ProductionCode03 0719,
         22:09NY03129)




                                               1
Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 3 of 19 PageID #: 166




 II    Analysis Request

      The analysis request was to extract and analyze the flavors from the samples
 submitted by GC-MS.

 III   Analysis Methodology

        Beverage samples (40 ml) were transferred to 50 ml size borosilicate glass
 test tubes sealed with Teflon-lined, screw cap closures. Samples were matrix-
 spiked with 400 µg ofnaphthalene-d8 internal standard (10 ppm w/v) then
 extracted with 5.0 ml of dichloromethane (DCM). The tubes were centrifuged 30
 minutes at 2500 rpm to promote complete phase separation. The DCM extracts
 were isolated and concentrated under a gentle stream of nitrogen to a final volume
 of approximately 1.0 ml. Samples were then directly analyzed by GC-MS. The
 root beer samples were further concentrated under nitrogen to approximately 0.2
 ml and additional GC-MS analyses were performed. Samples were analyzed in
 duplicate.

 GC-MS Analysis Methodology

        Analyses of extracts prepared as described above were conducted on a
 Varian 3400 GC directly interfaced to a Finnigan TSQ-7000 triple stage
 quadrapole tandem mass spectrometer equipped with an Xcaliber data system.
 The GC was equipped with a 60 meter x 0.32 mm i.d. Guardian-ZB-5MS capillary
 column with a 1.0 µm film thickness (Phenomonex). The mass spectrometer was
 operated in electron ionization mode (70 eV) scanning masses 35-350 once each
 second. Exact details of the GC-MS conditions are provided on the attached data
 forms.

 Materials

       Naphthelene-d8 used as internal standard for the study was purchased from
 Sigma-Aldrich Chemical Co, St. Louis MO. Methylene chloride was purchased
 from Thermo Fisher Scientific.




                                         2
Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 4 of 19 PageID #: 167




 IV    Results

        The GC-MS analysis data for the beverage flavors are summarized in Tables
 1-4. The GC-MS chromatograms corresponding to these Tables are presented in
 Figures 1-4. From left to right, each Table lists the MS scan number (from
 centroid of peak), peak area integration, peak identification and then concentration
 data expressed in parts per million (ppm w/v). The data is semi-quantitative and
 based on peak area ratio to the matrix-spiked internal standard assuming a detector
 response factor of 1.0. No vanillin was detected in the root beer samples in the
 original analyses when extract was concentrated to approximately 1.0 ml. It was
 further concentrated and re-analyzed several times (See Figures 5-9) until the
 benzoic acid and methyl salicylate peaks were overloaded and still no vanillin was
 observed.

       If you have any questions or ifl can be of further assistance to you then
 please don't hesitate to contact me.


                                       Respectfully Submitted,


                                       ~/.~-
                                       Thomas G. Hartman, Ph.D.
                                       Mass Spectrometry Lab Director
                                       & Research Professor




                                          3
Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 5 of 19 PageID #: 168




                                Attachments

 ►     Tables 1-4, Analysis Results Summary

 ►     Figures 1-9, GC-MS Chromatograms

 ►     GC-MS Analysis Data Forms




                                       4
  Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 6 of 19 PageID #: 169



                                       Table 1

                     Sheehan & Associates, P.C., LLN7406
   A&W Cream Soda, 2L Plastic Bottle #1 (Production Code 02 052 9, 0828HJ02219)
                 DCM Extract of 40ml with w/v 10ppm Int. Std.

Data File = TSQA3202

MS      Area                                                             Cone.
Scan # Integration Peak Assignment                                       PPMw/w
    251      299904 fufural                                                    0.12
    356       96344 2-acetylfuran                                              0.04
    424       44591 5-methylfurural                                            0.02
    434      152248 benzaldehyde                                               0.06
    528      170338 benzyl alcohol                                             0.07
    580       56421 methyl furoate                                             0.02
    695 150213898 benzoic acid                                               59.94
    705   25059018 naphthalene-dB (internal standard)                        10.00
    727      229987 hydroxymethylfurfural (HMF)                                0.09
    799       21889 p-methoxybenzyl alcohol                                    0.01
    849      293242 piperonal                                                  0.12
    898      858330 vanillin                                                   0.34
    948   17693244 ethyl vanillin                                              7.06
   1001        6902 2-ethoxy-4-(2-propenyl)phenol                              0.00
   1042      845855 ethyl o-hydroxyhydrocinnamate                              0.34
   1083    9643219 triethyl citrate                                            3.85
                    Total (excluding internal standard)                      72.08
 Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 7 of 19 PageID #: 170



                                       Table 2

                     Sheehan & Associates, P.C., LLN7406
   A&W Cream Soda, 2L Plastic Bottle #2 (Production Code 02 052 9, 0826HJ02219)
                 DCM Extract of 40ml with w/v 10ppm Int. Std.

Data File = TSQA3203

MS      Area                                                             Cone.
Scan # Integration Peak Assignment                                       PPMw/w
    251      309252 fufural                                                    0.12
    357      120744 2-acetylfuran                                              0.05
    424       49010 5-methylfurural                                            0.02
    434      160026 benzaldehyde                                               0.06
    528      178068 benzyl alcohol                                             0.07
    581       43379 methyl furoate                                             0.02
    695 150808412 benzoic acid                                               59.37
    706   25400194 naphthalene-dB (internal standard)                        10.00
    727      215329 hydroxymethylfurfural (HMF)                                0.08
    800       23971 p-methoxybenzyl alcohol                                    0.01
    850      280658 piperonal                                                  0.11
    898      750606 vanillin                                                   0.30
    948   16755892 ethyl vanillin                                              6.60
   1002       60917 2-ethoxy-4-(2-propenyl)phenol                              0.02
   1042      518641 ethyl o-hydroxyhydrocinnamate                              0.20
   1083    6908393 triethyl citrate                                            2.72
                    Total                                                    69.76
 Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 8 of 19 PageID #: 171



                                         Table 3

                       Sheehan & Associates, P.C., LLN7406
                 A&W Root Beer, 2L Plastic Bottle (No Production Code)
                     DCM Extract of 40ml with w/v 10ppm Int. Std.

Data File = TSQA3221

MS        Area                                                           Cone.
Scan #    IntegrationPeak Assignment                                     PPMw/w
    248      3848695 fufural                                                  0.74
    264       419345 ethyl-2-methylbutyrate                                   0.08
    299       162926 3-methyl-1-butanol acetate                               0.03
    319        71635 cyclopent-2-en-1,4-dione                                 0.01
    354      3323086 2-acetylfuran                                            0.64
    370       107513?114mw                                                    0.02
    388       189530 5-methyl-2(5H)-furanone                                  0.04
    421      3141887 5-methylfurural                                          0.60
    453        64905 ethyl hexanoate                                          0.01
    502        50830 cyclotene                                                0.01
    509        26904 2-acetyl-5-methylfuran                                   0.01
    528       149432 ethyl-4-oxopentanoate (ethyl levulinate)                 0.03
    562       129052 6-methyl-2-pyrazinylmethanol                             0.02
    575       330030 methyl furoate                                           0.06
    680     94060815 benzoic acid                                            18.11
    704    355392032 methyl salicylate                                       68.42
    709     51941495 naphthalene-dB (internal standard)                      10.00
    724      8895996 hydroxymethylfurfural (HMF)                              1.71
    753       150938 anethole isomer                                          0.03
    765       668043 p-methoxybenzaldehyde (anisaldehyde)                     0.13
    774        15778 ethyl salicylate                                         0.00
    787      3816602 anethole                                                 0.73
    793       404671 5-acetoxymethyl-2-furaldehyde                            0.08
    823        19227 methyl, 2-methoxybenzoate                                0.00
    879       108451 2-propanone, 1-(4-methoxyphenyl)                         0.02
    908        68048?                                                         0.01
    947      9836929 ethyl vanillin                                           1.89
   1074       427472 triethyl citrate impurity                                0.08
   1084     10221300 triethyl citrate                                         1.97
                      Total (excluding internal standard)                    95.51
  Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 9 of 19 PageID #: 172



                                         Table 4

                       Sheehan & Associates, P.C., LLN7406
       A&W Root Beer, 12 FL OZ Can (Production Code 03 071 9, 22:09NY03129)
                   DCM Extract of 40ml with w/v 10ppm Int. Std.

Data File = TSQA3222

MS      Area                                                             Cone.
Scan # Integration Peak Assignment                                       PPMw/w
    248     1974111 fufural                                                    0.37
    264       83187 ethyl-2-methylbutyrate                                     0.02
    300       42863 3-methyl-1-butanol acetate                                 0.01
    319       27116 cyclopent-2-en-1,4-dione                                   0.01
    354     1679423 2-acetylfuran                                              0.31
    370      114145?114mw                                                      0.02
    388      193283 5-methyl-2(5H)-furanone                                    0.04
    420     1665181 5-methylfurural                                            0.31
    453      584766 ethyl hexanoate                                            0.11
    503       91043 cyclotene                                                  0.02
    509       40655 2-acetyl-5-methylfuran                                     0.01
    528      304513 ethyl-4-oxopentanoate (ethyl levulinate)                   0.06
    563      260261 6-methyl-2-pyrazinylmethanol                               0.05
    575      656624 methyl furoate                                             0.12
    687   97374556 benzoic acid                                              18.12
    704 368967908 methyl salicylate                                          68.66
    709   53735657 naphthalene-dB (internal standard)                        10.00
    724    10974492 hydroxymethylfurfural (HMF)                                2.04
    753      152629 anethole isomer                                            0.03
    765      840211 p-rnethoxybenzaldehyde (anisaldehyde)                      0.16
    774       16142 ethyl salicylate                                           0.00
    787     4462465 anethole                                                   0.83
    793      506845 5-acetoxymethyl-2-furaldehyde                              0.09
    823       30039 methyl, 2-methoxybenzoate                                  0.01
    880      147626 2-propanone, 1-(4-methoxyphenyl)                           0.03
    910       92144 ?                                                          0.02
    949    14343145 ethyl vanillin                                             2.67
   1075      599181 triethyl citrate impurity                                  0.11
   1084    14855916 triethyl citrate                                           2.76
                    Total (excluding internal standard)                      96.97
                  Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 10 of 19 PageID #: 173
C:\Xcaliburldata\TSQA3202                                      4/12/2019 11 :19:05 AM

RT: 0.00 - 35.02
                                                                             705                                                    NL:
                                                                            17.93                                                   5.13E8
                                                                                                                                   TIC MS
                                                                                                                                    TSQA3202


                                                                                          948
         80                                                                              22.02


         70                                                           695
                                                                     17.I§__
  .,u
  C:
  m
         60                                                           676
 i:,
  C:                                                                 17.44
  :::,
 .0
         50
  .,
 <(
                                          155
 :Gm                                      8.67
 © 40                                                                                            1083
 c::                                                                                             24.29
         3
                                                                     652
                                                                    17,04
                                 10
         20                     6.23

         10                                                                           898
                                    34            251                                                    1113 1248
                                   6.63                   434 528                    21J8                            1370   1501
                                                 10.29   13.37 11,95                                 ~J9 27,07 :/lt12 _n.33
          0
              0             5                    10            15                   20               25              30            35
                                                                     Time (min)
TSQA3202
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Cream Soda DCM Extract with w/v l0ppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µ1):     10.00
Sample Weight:              0.00
Sample Volume (µ1):         0.00
ISTD Amount:                0.00
Dil Factor:                 1.00

                                                                                            e,:;, <l ~    v J- o5 'J- J
                                                                                                         og;).:?l(j'DJ;).. I <j'
                 Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 11 of 19 PageID #: 174
C:\Xcalibur\data\TSQA3203                           4/12/2019 11 :56:49 AM

RT: 0.00 - 35.02
                                                                 706                                              NL:
                                                                17.95                                             5.70E8
         100
                                                                                                                  TIC MS
                                                                                                                  TSQA3203
          90


          80
                                                                               948
         7                                                                    22.02

  "'
  0
                                                         695
  C:     60                                             17 J_Q._
  "'
 "tJ
  C:
  :::,
 .0
 <(       50                       155
  "'>                              8.67
 ~
 ai 40
 a::

          30
                                                      652
         20                  10                      17 .Q-'l
                            6.23                                                      1083
                                                                                      24.29
          10                                                         898
                            34       251      434 528                                     1120 1223 1381 1503
                           §,_63                                    21j8
                                    10.29    13.37 1.4,95                                 ~91 26 65 ~31 :tl,36
             o+~~~~~~--=r=r4-,-'-r-,.--.-'-;---';""',;:-i,_c~,--rL,,_'I-T-"
              0         5           10             15              20                     25         30          35
                                                        Time (min)
TSQA3203
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Cream Soda DCM Extract with w/v l0ppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Dil Factor:                 1.00


                                                         o~             olj')....     9
                                                      og?-~i--tj"o?,-;;2--/~


                                                                   '
                 Case 1:19-cv-00768-BMC Document
C:\Xcalibur\data\TSQA3221
                                                 28-14 Filed 12/23/19 Page 12 of 19 PageID #: 175
                                              4/16/20191:57:07 PM

RT: 0.00 - 35.02
                                                                          704                                                      NL:
                                                                         17.91                                                     1.46E9
       100                                                                                                                         TIC MS
                                                                                                                                   TSQA3221
       90


       80

       7
 Q)

 g     6
 "'
 'O
  C:
 ::,
 ~ 5
 Q)
 >
 ~
 &!    40                               155
                                        8.67
        30
                                                                     680
                                  10                                 17.51_                947  1084
       20                        6.23                                                     22.00 24.31
                                                                               787
        10-                                      354     421      656         19.31
                                                12._Q~_ 13.15    17JQ_
                                                                                   793       1074          1225    1446    1622
                                                                                  JJJA1      24J'I_        26.68   30.40   33.37
           o,-+-~~~~~+:oo,--,--11,-+--,--+.-.-+---,---,--..--4-~¥C,--r-'l-r"i"Lr--';=;..::-,----.-----:-;-;-.---"'r-=-;,-------,
             0               5                 10               15                20                  25           30              35
                                                                     Time (min)
TSQA3221
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v lOppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Oil Factor:                 1.00
                    Case 1:19-cv-00768-BMC Document
C:\Xcalibur\data\TSQA3222
                                                    28-14 Filed 12/23/19 Page 13 of 19 PageID #: 176
                                                 411612019 2:38:34 PM

RT: 0.00 - 35.02
                                                                        704                                                       NL:
                                                                       17.91                                                      1.47E9
        100
                                                                                                                                  TIC MS
                                                                                                                                  TSQA3222
        90


        80


        70
  <l)
 0
  C
  l\l
        6
 ,:,
  C
  ::,
 .a                                                                        717
 <(      50                                                               ~13
  <l)
  >
 15                                    154
 <ii 40
 a::                                   8.65

        3                                                                              949 1084
                                                                  687                 22.03 24.31
                                                                 17.62
        20                        9
                                6.21
                                                                            787
        10                                                    656          19.31
                                                354 420      17 j_Q,            793      1075
                                               12,W 13.13                                               1196 1259 1445 1474
                                                                              n,41       24J_§._        26.19 _ll.25 30.3~~Q,87
            0
                0           5                 10            15                 20                  25               30            35
                                                                 Time (min)
TSQA3222
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v l0ppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Dil Factor:                 1.00



                                                        o 3 o'rl 'J
                                                        'J.-:J.. : o9f'J <(o 1; I ')-J
                  Case 1:19-cv-00768-BMC Document
C:\Xcaliburldata\TSQA3199
                                                  28-14 Filed 12/23/19 Page 14 of 19 PageID #: 177
                                               4/12/2019 9:09:55 AM

RT: 0.00 - 45.02
                                                          699                                                                    NL:
                                                         17.83                                                                   4.26E8
        100
                                                                                                                                 TIC MS
                                                                                                                                 TSQA3199
        90


        80


        70
 (I)
 0
 C
 Cll
        60
 "O
 C
 :::,
.0
 <(     50
 (I)


iai     40
 a::                                                  652   704
                                                     17.04 JJ,91
        30


        20
                                   154
                              9    8.65
        10                  6.21
                                       252   356             786            1083        1399 1559 1772 1903 2111 2291
                                      10.30 12,05           19,29           24.29       29.61 32.31 35,!)_9 38J0 41.§9 44.§__3
         0
              0         5                 10        15           20                25     30          35         40          45
                                                                      Time (min)
TSQA3199
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v lOppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc45solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Oil Factor:                 1.00
                Case 1:19-cv-00768-BMC Document
C:\Xcalibur\data\TSQA3200
                                                28-14 Filed 12/23/19 Page 15 of 19 PageID #: 178
                                             4/12/201910:03:25 AM

RT: 0.00 - 35.02
                                                               702                                              NL:
                                                              17.88                                             8.95E8
         100
                                                                                                                TIC MS
                                                                                                                TSQA3200
          90


          80


         70

 l'lc:   60
 "'
 'O
  C:
 :,
 ~ 50                                                                705
 ~                                                                 _j]~93
 ~
 "iil 40
 0::                                                       699
                                                          17 ,83
          30
                                    155
                                    8.67
         20                                                653
                                                          1705
                              10
          10                 6.23
                                                                 787
                               28     251     356   438         19.31     947 1083 1100 1304          1500 1565
                             _§,_53  10.29 1?,05 __fl,43                 22.00 24 -2_1)__~57 2§~01    31.31 ~40
           o,--1---~~~~~--,-=:=9"-'~..;.;:::.:,_~_;::.-~~~l.,J-.!cJ..-.,.L~~-~,LaF'~;.....::~.-'.---~~~~:'...._,
             0          5             10              15            20              25             30           35
                                                          Time (min)
TSQA3200
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v l0ppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µ1):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Dil Factor:                 1.00
              Case 1:19-cv-00768-BMC
C:1Xcalibur\data\TSQA3201                 Document  28-14 Filed 12/23/19 Page 16 of 19 PageID #: 179
                                                 4/12/201910:41:03 AM

RT: 0.00 - 35.02
                                                            701                                                   NL:
       100                                                 17.86                                                  8.54E8
                                                                                                                  TIC   MS
                                                                                                                  TSQA3201
       90

       80


       7
 Q)
 0
 C:    60
 "'
"O
 C:
 ::,
.a
<{     50
 Q)
                                                                 704
 >                                                              17 91
15
al 40
ct'.

       30

                              155
       20                     8.67                       665
                                                        17.25
                        10
       10              6.23
                                  250 355 422                    786       946 1082     1247         1494 1573
                                 10 27 12.04 _1_:i 16           19.29     21.98 24.27   27.05        31.21 ~54
        0
             0     5                 10            15                20            25           30               35
                                                        Time (min)
TSQA3201
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v lOppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Oil Factor:                 1.00
              Case 1:19-cv-00768-BMC
C:\Xcalibur\dala\TSQA3208                      Document4/15/2019
                                                         28-148:43:24
                                                                 FiledAM
                                                                         12/23/19 Page 17 of 19 PageID #: 180

RT: 0.00 - 35.02   ---------~---<IPf
                                                                    709                                                NL:
        100                                                        17.99                                               9.82E8
                                                                                                                       TIC MS
                                                                                                                       TSQA3208
        90


        80


        70
 (])

 ""'
 C:
"O
        60
 C:
 :::,
.c                                                                      711
<       50
 (])                                                                   ~,03
>
~
"ijj    40
ci::                               160
                                   8.75
        30
                                                              680
                                                             17 ..Qj
        20                                                   660
                        14                                  17J7
        10             6.30
                                                                         792     950  1088
                            36         254 359    427                           22.05 24.37   1235     1480 1548
                          _§,_67      10J4 12.10 .N,25                  19.39                 26.85    30.97 _;g 12
         0
              0    5                      10           15                  20            25           30              35
                                                            Time (min)
TSQA3208
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v l0ppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Dil Factor:                 1.00
                   Case 1:19-cv-00768-BMC Document4/15/2019
C:\Xcalibur\data\TSQA3209
                                                    28-149:21Filed
                                                              :29 AM
                                                                    12/23/19 Page 18 of 19 PageID #: 181

RT: 0.00 - 35.02
                   - - - - - - - - - ~-------------"-:/f-7ifC-l't-----------
                                                                          708                                                      NL:
       100                                                               17.98                                                     8.65E8
                                                                                                                                   TIC MS
                                                                                                                                   TSQA3209
       90


       80


       70
 .,u
 C:    60
 "'
"C
 C:
 ::,
.a                                                                           711
       50
 .,
<{
                                                                           _18,03
.,>
 (1l
w 40
0::

       30                                                         678
                                       159                       17 47
                                       8.74
       20
                                                                 657
                                 15                             17 J,1
       1                        6.31
                                                                              792      950 1088
                                           254 360 427                                22.05 24.37 1108 1367 1477 1542
                                          10.;33 12.12 -11,25                19.39              _______24,71 29J)7 30.92 -92,02
           0
               0            5                 10           15                    20              25              30               35
                                                                 Time (min)
TSQA3209
Type: Unknown ID: 1 Row: 1
Sample Name:            A&W Root Beer DCM Extract with w/v lOppm Int. Std. by
                        GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7406
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc35solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Oil Factor:                 1.00
Case 1:19-cv-00768-BMC Document 28-14 Filed 12/23/19 Page 19 of 19 PageID #: 182

          TSQ-7000 MASS SPECTROMETRY ANALYSIS DATA FORM
                               MASS SPECTROMETRY LABORATORY




                                         GC CONDITIONS:
   INSTRUME1'!""T, Varian 3400           COL"C!MN,--l;£5-tf/S                     SERIAL #,           -
   LENGTH, t,OM                DIAMETER,       0,31 mm               FILM THICKNESS,             /,0,l(Jm"""''----
   TYPE OF INJECTION,                   □ SPLIT               Jg;   Sl?LITLESS      O ON-COLmJN
                                        □ HEADSPACE                    □ THERMAt. DESORPTION

   INJ. LINER, D          CYCLOID □      2:mm Direct:zl 4mm                Direct □
                                                                                       ---,-(0:::-th:--.e-,~)~-

   INJECTION VOLUME' /         .04                 INJECTOR TEMPERATURE'                 '25 o·c
                                                                                         ~~----
   SEPTUM PURGE,           ~ YES        O NO                        SPLIT RATIO,      foe>:/ r,£-/er D.5 miQ
   CAJR.RIER GAS,    He     CARRIER FLOW (ml/:min. } ,                ~     or PSI l!:EAD PRESS. , ~ j
   TEMP. PROGRAM,         50'C- (3micl ..=) 1...&()'C@ /O•c._/mir.
   GC-MS INTERFACE LINE TEMPERATURE ,                        1._(;C>'C..          GC MAINTEN.At'ICE,

                                  □ CLEAN      &   SILANIZE INJ. LI'.l-!7sR           )!('   Colu..'ll!l Bakeout

                           MASS SPECTROMETER CONDITIONS:
   INSTRW.tENT, F.i=.igan MA.'21:' 'X'SQ7000                :PATA SYSTEM, XcaJ.:ff.ber
   IONIZATION MODEi/8:[ EI           (70 eV) 0       CI   )l?l'.   +ION    □    -ION O CID (l!l.!S-MS)
   IF CI THEN INDICATE REAGENT GAS O                       METHANE             □ ISOBUTANE        O AMMONIA
   ION SOURCE TEMP.,           (g5•c,          li'ILA.'1\/iENT EMISSION CURRENT,                  400µ//
  TYPE OF ANALYSIS: 1).efoc-Ms            □DCI □EI/CI DIRECT PROBE □BATCH IN1ET
  □   SIM MODE, ION(s) MONITORED:                     -
                                                ---------------
  0   MS-MS MODE, CID PRESSURE              :mT: _;_--  COLLISION ENERGY V, ----
  0 SRM MODE,DAUGRTER ION(S) MONITORED,
                                                                    -----------
  DC I OR DIRECT PROBE TEMPERATURE RAMP,
  :!"'.ASS RANGE:        '!i'5-?i50
                                                                    --:----------,--.
                                                       SCAN' RATE (seconds/decade},
                                                                                                      __
                                                                                                 1.0sec
                                                                                                         _
  TUNE FILE: E::C::::rooe                            METHOD FILE, \/Oc..;>'5jo/ve,d-de,/q,y6111io , me±b

  coMM:ENTs, 4oML he\/etO!je exf;ndPI/ MTb SooL mc--+by/e11c. cb/aride, ,, qilb-e.d 11. 1/v 1of'P"O.
  (n.1):th bea't.t:.re. - :. d~_,TI,_/ ue"e. -Jg ,flufh"l-ha-lene -c!R ide rood :5fa/\da rd i
